COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

      ORDER ON MOTION FOR REHEARING OR, IN THE ALTERNATIVE, MOTION FOR EN BANC
                                 RECONSIDERATION

Appellate case name:      Trokamed GmbH v. Richard Vieira and Christy Vieira, Individually,
                          and Richard Vieira, as Representative of the Estate of Janice C. Vieira

Appellate case number:    01-17-00485-CV

Trial court case number: 2016-60164

Trial court:              234th District Court of Harris County

Party filing motion:      Appellees

        The panel has voted to deny appellees’ joint motion for rehearing. The en banc court has
unanimously voted to deny appellees’ alternative joint motion for rehearing en banc. It is ordered
that the motion is DENIED.

Judge’s signature: /s/ Russell Lloyd
                    Acting for the Court*

* En banc court consists of Chief Justice Radack and Justices Jennings, Keyes, Higley, Bland,
Massengale, Brown, Lloyd, and Caughey.


Date: September 6, 2018